ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
MACNAK Korte Team LLC                         )      ASBCA No. 59965
                                              )
Under Contract No. W912QR-13-C-0014           )

APPEARANCE FOR THE APPELLANT:                        Mr. Todd J. Korte
                                                      Management Committee Representative

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Travis D. Van Ort, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Louisville

                                     ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 20 July 2015



                                                  7~
                                                  rt~MCIAIL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 59965, Appeal ofMACNAK Korte Team LLC,
rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals